Citation Nr: 0020026	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating of 
30 percent for post-traumatic stress disorder.  A November 
1997 rating decision granted an increased rating of 50 
percent for post-traumatic stress disorder, however as that 
grant does not represent a full grant of benefits sought on 
appeal, this claim remains before the Board.  This appeal 
also arises from a December 1998 rating decision which denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

An issue on appeal is entitlement to an increased rating, 
greater than 50 percent, for post-traumatic stress disorder.  
An August 1996 rating decision granted an increased rating of 
30 percent for post-traumatic stress disorder.  The veteran 
expressed disagreement, and after receiving a statement of 
the case, filed a timely appeal.  Thus, his appeal was 
perfected on the issue of entitlement to an increased rating 
for post-traumatic stress disorder.

A November 1997 rating decision granted an increased rating 
of 50 percent and purported to find that a full grant of 
benefits sought on appeal.  However, the Board finds that the 
veteran is considered to be seeking the highest level of 
benefits available, and thus a grant of a 50 percent rating 
is not considered a full grant of benefits sought on appeal.  
Therefore, the Board finds that the appeal of the August 1996 
rating for post-traumatic stress disorder remains on appeal 
before the Board.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).  The veteran has alleged that his 
post-traumatic stress disorder has increased in severity.  
Therefore, his claim of entitlement to an increased rating 
for post-traumatic stress disorder is well grounded and 
development of that claim is appropriate.

The Board also notes that the veteran's claim of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities is well grounded as he has alleged that he is 
unable to work due to his service-connected disabilities.  
Thus, development of that claim is also appropriate.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
post-traumatic stress disorder, and whether his service-
connected disabilities may preclude his securing or following 
gainful employment.

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Nov. 8, 1996).  
The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board feels that evidence should be 
sought to facilitate adjudication pursuant to both sets of 
criteria for the evaluation of mental disorders in order to 
determine which may be more beneficial to the veteran.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
complete, five axis diagnosis of all 
mental disorders present.  That 
diagnosis should include a numerical 
global assessment of function, as 
well as a prose description 
explaining the criteria from the 
Diagnostic and Statistical Manual of 
the American Psychiatric Association 
which qualify the veteran for the 
assigned global assessment of 
functioning.

c) The examiner should consider the 
symptoms listed below from the 
rating code in describing the 
veteran's disorder.  The symptoms 
are:  (1) gross impairment in 
thought processes or communication; 
(2) persistent delusions or 
hallucinations; (3) grossly 
inappropriate behavior; (4) 
persistent danger of hurting self or 
others; (5) intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); (6) 
disorientation to time or place; (7) 
memory loss for names of close 
relatives, own occupation, or own 
name; (8) suicidal ideation; (9) 
obsessional rituals which interfere 
with routine activities; (10) speech 
which is intermittently illogical, 
obscure, or irrelevant; (11) near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; (12) impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); (13) spatial 
disorientation; (14) neglect of 
personal appearance and hygiene; 
(15) difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); (16) 
inability to establish and maintain 
effective relationships; (17) 
flattened affect; (18) 
circumstantial, circumlocutory, or 
stereotyped speech; (19) panic 
attacks more than once a week; (20) 
difficulty in understanding complex 
commands; (21) impairment of short- 
or long-term memory (e.g., retention 
of only highly learned material, 
forgetting to complete tasks); (22) 
impaired judgment; (23) impaired 
abstract thinking; (24) disturbances 
of motivation and mood; 
(25) difficulty in establishing and 
maintaining effective work and 
social relationships; (26) depressed 
mood; (27) anxiety; 
(28) suspiciousness; (29) panic 
attacks (weekly or less often); (30) 
chronic sleep impairment; (31) mild 
memory loss (such as forgetting 
names, directions, recent events); 
(32) necessitating control by 
continuous medication; (33) totally 
incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality; 
(34) disturbed thought or behavioral 
processes associated with almost all 
daily activities such as  fantasy, 
confusion, panic, and explosions of 
aggressive energy; and (35) profound 
retreat from mature behavior.

d)  The examiner should specifically 
provide an opinion as the level of 
social impairment caused by the 
veteran's mental disorder (e.g., 
mild, definite, considerable, 
severe, or total).

e)  The examiner should specifically 
provide an opinion as the level of 
occupational or industrial 
impairment caused by the veteran's 
mental disorder (e.g., mild, 
definite, considerable, severe, or 
total).

f)  The examiner should provide an 
opinion as to the level of 
impairment of the veteran's ability 
to establish and maintain effective 
relationships (e.g., somewhat, mild, 
definite, considerable, severe).

g)  The examiner should state 
whether or not the veteran is 
demonstrably unable to obtain or 
retain employment due solely to his 
service-connected post-traumatic 
stress disorder.

h)  The examiner should state 
whether or not the veteran is unable 
to secure or follow a substantially 
gainful occupation solely by reason 
of his service-connected 
disabilities of post-traumatic 
stress disorder, malaria, and a 
shrapnel scar of the right thigh.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


